Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Nagai et al. (US 2008/0100620) discloses displaying a virtual object and a real object wherein the virtual object moves depending on the movement of real object (Abstract).
Miyashita et al. (US 8,891,855) discloses scaling a virtual object based on a detected real object (Abstract).
The closest prior by Nagai et al. and Miyashita et al. do not explicitly teach
control a first motion of the virtual object based on the calculated size of the real object in the real space is higher than a threshold size; and control a second motion of the virtual object based on the calculated size of the real object in the real space is lower than the threshold size, wherein thePage 2 of 14Application No.: 16/265,423 Reply to Office Action of April 15, 2021second motion of the virtual object corresponds to a movement of the virtual object where the virtual object stays within the real object.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.